Case 4:19-cv-00574-SDJ-CAN Document 23 Filed 08/18/20 Page 1 of 2 PageID #: 100



                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

  SYBIL SANCHEZ ON BEHALF OF               §
  HERSELF AND OTHER PERSONS                §
  SIMILARLY SITUATED                       §
                                           §   CIVIL CASE NO. 4:19-CV-574
  v.                                       §
                                           §
  MADDIES MAYHEM, LLC D/B/A                §
  HAT TRICKS                               §

 MEMORANDUM ADOPTING REPORT AND RECOMMENDATION OF THE
            UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge,

 this matter having been referred to the Magistrate Judge pursuant to 28 U.S.C.

 § 636. On July 27, 2020, the report of the Magistrate Judge, (Dkt. #21), was entered

 containing proposed findings of fact and recommendations that Plaintiff Sybil

 Sanchez’s Motion for Entry of Default Judgment, (Dkt. #6), and Supplemental Motion

 for Entry of Default Judgment, (Dkt. #20), be granted in part and denied in part.

 Defendant Maddies Mayhem, LLC d/b/a Hat Tricks acknowledged receipt of the

 report on July 31, 2020, (Dkt. #22).

       Having received the report of the United States Magistrate Judge, and no

 objections thereto having been timely filed, the Court determines that the Magistrate

 Judge’s report should be adopted.

       It is therefore ORDERED that the Motion for Entry of Default Judgment,

 (Dkt. #6), and Supplemental Motion for Entry of Default Judgment, (Dkt. #20), are

 GRANTED IN PART and DENIED IN PART. Plaintiff is awarded $41,900.00 in




                                         -1-
Case 4:19-cv-00574-SDJ-CAN Document 23 Filed 08/18/20 Page 2 of 2 PageID #: 101



 statutory damages under the Fair Labor Standards Act, $550.00 in costs, and

 $7,911.00 in attorneys’ fees from Defendant.


       So ORDERED and SIGNED this 18th day of August, 2020.




                                                ____________________________________
                                                SEAN D. JORDAN
                                                UNITED STATES DISTRICT JUDGE




                                         -2-
